t c memo united_states tax_court timothy vincent tipp petitioner v commissioner of internal revenue respondent docket no 541-o1l filed date timothy vincent tipp pro_se rollin g thorley and susan b watson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted as explained in detail below we shall grant respondent’s motion background on date petitioner filed a federal_income_tax return for reporting a tax_liability of dollar_figure respondent subsequently entered assessments against petitioner for reflecting the tax reported due additions to tax for failing to pay estimated_taxes and failing to pay the amount reported due and interest respondent applied overpayment credits from and to petitioner’s outstanding tax_liability for in addition petitioner made a number of payments against his tax_liability for during the period to on date petitioner filed a federal_income_tax return for reporting a tax_liability of dollar_figure on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing pursuant to sec_6331 ' the notice stated that petitioner owed taxes penalties and interest totaling dollar_figure for the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - taxable years and and that respondent was preparing to collect this amount by levy the notice stated that petitioner had days to request a collection_due_process_hearing with respondent's appeals_office on date petitioner filed a request fora sec_6330 hearing with respondent's appeals_office on date the appeals_office conducted a hearing in petitioner’s case on date respondent's appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter the determination_letter stated that the appeals_office would proceed with collection with respect to the amount due for but that petitioner was not liable for any amount for respondent’s determination to abate the assessments entered against petitioner for produced a credit of dollar_figure for that year which respondent applied to petitioner’s outstanding tax_liability for on date petitioner filed with the court an imperfect petition for lien or levy action under sec_6320 b or d on date petitioner filed an amended petition which included nothing but frivolous and groundless - at the time the petition was filed petitioner resided in las vegas nevada q4e- allegations that petitioner is not liable for taxes under the uniform commercial code in response respondent filed a motion to dismiss for failure to state a claim upon which relief may be granted this matter was called for hearing at the court's motions session held in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent's motion no appearance was made by or on behalf of petitioner at the hearing following the hearing respondent filed a supplement to his motion to dismiss asserting that the collection review procedures set forth in sec_6320 and sec_6330 are limited to lien and levy actions and do not preclude respondent from applying an available credit to a taxpayer’s outstanding tax_liability petitioner filed an affidavit which stated that petitioner denied the existence of various entities including the united_states of america the united_states tax_court and the internal_revenue_service discussion in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the - - commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination in either the tax_court or federal district_court sec_6330 b provides that neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 a provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection the taxpayer in goza v commissioner supra had received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsequently attempted to use the court's collection review procedure as a forum to assert frivolous and groundless constitutional arguments against the federal income -- - tax the court dismissed the petition for failure to state a claim upon which relief can be granted in the instant case the record indicates that following an appeals_office hearing respondent determined that he would proceed with collection against petitioner as to taxes due for and he would abate the assessments entered against petitioner for respondent asserts that the assessment for is based on the return as filed and that the tax penalty and interest due for is the balance after application of a credit applied from to petitioner does not dispute this assertion respondent did not issue a notice_of_deficiency to petitioner for a circumstance which normally would permit petitioner to challenge his underlying tax_liability for in this collection review proceeding as was the case in goza v commissioner supra petitioner failed to raise a spousal defense or challenge respondent's proposed levy by offering a less intrusive means for collecting the taxes in either the appeals_office hearing or in his petition for review filed with the court sec_6330 a moreover as indicated the petitioner failed to assert a valid claim for relief see 116_tc_60 holding that the court had jurisdiction in a collection review proceeding regardless of whether a deficiency was determined where the underlying liability related to federal_income_tax given the nature of petitioner’s frivolous claims we conclude that petitioner failed to assert a valid claim for relief as to the underlying liability - amended petition contains nothing but frivolous and groundless arguments relating to the uniform commercial code petitioner is deemed to have conceded all issues not raised rule b under the circumstances we conclude that the petition fails to state a claim for relief and we shall grant respondent’s motion to dismiss as supplemented to reflect the foregoing an appropriate order and decision will be entered for respondent
